Exhibit 10.1

LANDAUER

 

June 19, 2012

Peter Cempellin

## ####### ##

#####, ## #####

 

Dear Pete:

 

I am privileged and happy to extend this offer of employment to join the
management team at Landauer, Inc. as the President Radiation Measurement
reporting to me. Your start date is projected to be July 23, 2012 predicated on
the successful completion of the background check. The following is a summary of
the terms and conditions of this offer:

 

▪ Annual Cash Compensation. Your annual base salary equivalent will be $300,000,
effective as of your start date. You will have the opportunity to earn annual
bonuses under the Company’s Incentive Compensation Plan for Executive Officers,
with a target incentive bonus opportunity of not less than 40% of base salary.
Beginning on your start date, we will prorate the annual bonus target amount of
$120,000 through the end of the Fiscal 2012 year (9/30/2012) and pay you that
amount with annual bonus checks in December of 2012.       ▪ Restricted Stock
Signing Bonus. The following signing restricted stock grant of the Company’s
common stock will be made to you upon your commencement of employment: $175,000
of restricted stock value that will vest 50% at the end of year two of
employment and 50% at the end of year three of employment.       ▪ Cash Signing
Bonus. A bonus of $100,000 will be paid to you on the first payroll following
your commencement of employment. 100% of the signing bonus must be repaid to the
Company if you resign within the first year of employment.       ▪ Long-Term
Incentive Opportunity. You will be granted an annual long-term incentive
opportunity with target of not less than $150,000 over a three-year performance
period, based on the attainment of performance goals and or continued service,
as determined by the Company’s Board of Directors. Your first grant will be for
the FY 2013 year and is generally granted at the December Compensation Committee
Meeting.       ▪ Benefits. You will be eligible to participate in the Company’s
employee benefit programs, as offered to new employees currently and subject to
any future modifications, including the 401(k) program with a 50% match on the
first six percent of your contributions and an annual discretionary profit
sharing component targeted at two percent of salary when the company achieves
its financial goals.       ▪ Vacation. Accrual at a rate of 4 weeks annually.

 

 

 

Landauer, Inc. 2 Science Road Glenwood, Illinois 60425-1586 Telephone: (708)
755-7000 Facsimile: (708) 755-7011

 

 
 

Peter Cempellin

June 19, 2012

Page two

 

▪ Non-Qualified Executive Excess Plan. Participation in the Non-Qualified Excess
Plan at a rate of 7.5% annually. Contributions are prorated for employment
during the first fiscal year and will be made upon Board of Directors approval
after the end of the fiscal year for active employee participants.       ▪
Relocation. The following are all components of your relocation package.   ○
Physical move- you may select your own moving company and we will establish a
direct bill relationship to cover the physical packing and moving of your
personal belongings from ##### to the Chicago area.   ○ Costs related to the
sale of home – these costs include items such as brokerage commissions, title
transfer, deed, legal fees, and transfer taxes or stamps.  These costs will be
grossed up for income tax purposes (federal, state, social security, and
Medicare) at a mutually agreed upon rate. To be covered, the sale of the home
must be completed prior to December 31, 2013.   ○ Costs related to purchase of
new home – these include items such as appraisal fees, credit reports,
processing fees, settlement closing fees, title fees, title insurance, survey
fees and recording fees.  These costs will be grossed up for income tax purposes
at a mutually agreed rate. To be covered, the purchase of the home must be
completed prior to December 31, 2013.   ○ Landauer will cover your temporary
living/transition housing expenses for a period of up to six months not to
exceed $25,000 (until you are able to find a more permanent residence and move
the required possessions to the Chicago area.) Such expenses would include hotel
/ living quarters, airfare, meals and rental car.  Wherever possible such
arrangements will be handled on a direct bill basis.       ▪ General Severance.
You will be eligible for 12 months of salary continuation in the event your
employment is terminated by the company without Cause.

 

Pete, this offer is contingent on:

▪ Satisfactorily completing a Company provided pre-employment physical, drug
test and background check; ▪ Agreeing to and returning a signed copy of the
Non-Competition and Confidentiality Agreement; ▪ Reading and understanding the
enclosed Code of Business Conduct and Ethics, Harassment Policy, and Insider
Trading Policy and returning the signed acknowledgement forms also included. 
Signed forms may be returned via PDF file (email), faxed to ###-###-####, or
mailed to ##### ##### (######@############.com) or my attention.

 

I have enclosed the Pre-Employment background check form that you need to
complete and return to me. The Human Resource office will also coordinate the
drug test and physical exam with you, so they will need to discuss schedules
with you.

 

 

 



 

 

 

 

 

Landauer, Inc. 2 Science Road Glenwood, Illinois 60425-1586 Telephone: (708)
755-7000 Facsimile: (708) 755-7011

 
 

Peter Cempellin

June 19, 2012

Page three

 

 

The management team and I are very excited about you joining the Company and
helping us realize our ambitious goals for the future. If you accept this offer,
please return a signed copy of the letter to me as soon as possible but no later
than June 29, 2012. If there are questions, please do not hesitate to call me at
###-###-#### during the day.

 

 

Sincerely,

 

/s/ William E. Saxelby  

William E. Saxelby

President

 

 

 

 

 

Enclosures

 

 

 

 

 

 

 

Accepted:  

/s/ Peter Cempellin

  Date:   June 20, 2012       Peter Cempellin                          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Landauer, Inc. 2 Science Road Glenwood, Illinois 60425-1586 Telephone: (708)
755-7000 Facsimile: (708) 755-7011

